OVERTON, Justice.
We have for review Rodriguez v. Cohen, 658 So.2d 1049, 1049 (Fla. 4th DCA 1995), in which the district court certified the following question as one of great public importance:
WHETHER A CIRCUIT JUDGE MAY BE ASSIGNED ON A REGULAR BASIS TO PART-TIME DUTIES AS A COUNTY JUDGE, PRESIDING OVER MISDEMEANOR PROSECUTIONS, NOT ARISING OUT OF THE SAME CIRCUMSTANCES AS A PENDING FELONY, INCIDENT TO THE OPERATION OF A DULY INSTITUTED DOMESTIC VIOLENCE COURT.
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. For the reasons expressed in Hols-*773man v. Cohen, 667 So.2d 769 (Fla.1996), we quash the district court’s decision, finding that the district court lacked the authority to review the administrative order at issue in this case. As we did in Holsman, we answer the question in the affirmative and deny the petition for a writ of prohibition after treating the petition as if it had been filed before this Court.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.